DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2021.
Applicant’s election of Species B in the reply filed on June 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 62.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the term “ramp effect” it is not clear what is meant by this as the structure of a ramp is not recited.  For purposes of the rejection it is interpreted as one part moving over another part.  Claim 16 recites the gripping member and the maneuvering member comprise a complementary member, however, two separate elements are recited the gripping member and the maneuvering member, and only one complementary member is recited.  It is not clear which structure, the gripping member or the maneuvering member actually comprises the complementary member.  For purposes of the rejection this is interpreted as a complimentary relationship between the two components.  Similarly in claim 17, a complementary member is recited and it is not clear if this structure is comprised by the gripping member or the maneuvering member.  For purposes of the rejection this is interpreted as a complimentary relationship between the two components.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoughlin et al. (WO 2015/110532).
With regard to claim 1, McLoughlin et al. teach an assistance device for assisting in the operation of an injection syringe comprising a syringe body carrying an injection needle (Fig. 5C member 10) covered with a removable protective cap (Fig. 5C member 14 and 19), the assistance device comprising: - a syringe support in which the syringe body is intended to be housed (Figs. 1-3 member 20), and - a removal device for removing the protective cap removably connected to the syringe support (Fig. 3 includes members 50, 90 and 56 as detailed below), comprising: - a gripping member, intended to be maneuvered by a user in order to remove this protective cap from the injection needle (Fig. 3 member outer surface of 50 and 54), and - at least one extractor cooperating with the protective cap when removing the protective cap (Fig. 3 member 90), wherein the removal device comprises first and second control members for controlling the extractor (Fig. 3 members 58 and 91) the can be moved relative to each other in a relative engagement movement in order to move the extractor between a reference configuration retracted relative to the protective cap and a cooperation configuration cooperating with the protective cap, the relative engagement movement being independent of the maneuvering movement applied by the user to the gripping member in order to remove the protective cap from the injection needle (generally see the transitions between Figs. 24-28, Pg. 82 line 23-Pg. 85 line 
With regard to claims 2 and 3, wherein the gripping member comprises a generally sleeve-shaped proximal part (Fig. 3 sleeve of 50), the extractor consisting of an elastic arm extending substantially longitudinally in the proximal part and forming a class 3 lever deformable between the retracted reference and cooperation configurations, the extractor being provided with a resistance end, intended to cooperate with the protective cap (see transition from Figs. 24-26, the arms of 56 are taken as part of the extractor with barbs 58 are pushed inward to engage the cap, Pg. 82 line 29-Pg. 83 line 1, Pg. 83 line 20-Pg. 84 line 6).  Further regarding claim 3 there are multiple arms which are connected in the area of 59 of member 56 which is taken as the support end (Fig. 23).
With regard to claim 4, the user may move their hand outside member 50 parallel to the longitudinal axis of 50 to grip and the relative engagement movement of pulling the syringe rearward is parallel to this. 
With regard to claim 5, the second complementary control member is further taken to include grooves 94 which receive members 58 and as such one member is ramped over the over (Fig. 23, Pg. 80 line 29-Pg. 81 line 3).
With regard to claim 6, member 91 is carried by extractor member 90 and members 58 are considered as carried by gripping member 50 as they are held within 50 (exemplary Fig. 25a).
With regard to claim 12, members 58 are carried by maneuvering member 56 which is slidably in translation in the gripping member (Figs. 24-28), 91 is attached to 90 (Fig. 23).

With regard to claim 15, see syringe support 20 with end sleeve 24 (Fig. 3), 25 is formed on the end sleeve and 52 is formed on the gripping member (see rejection of claim 13).
With regard to claim 16, members 55 of maneuvering member 56 are blocked (locked from forward movement, Pg. 83 lines 10-12) by the end walls 49 of gripping member 50 prior to the relative engagement movement.
With regard to claim 17, 55b of the maneuvering member locks with 93b in the uncapped position (Fig. 26a), 93b is taken as part of the gripping member for this claim.
 With regard to claim 18, McLoughlin et al. teach an injection assembly comprising an assistance device for assisting in the operation of an injection syringe and an injection syringe housed in this assistance device (Fig. 3 syringe 10), wherein the assistance device for assisting in the operation of the injection syringe is according to claim 1 (see the rejection above).
With regard to claim 19, McLoughlin et al. teach an assistance device for assisting in the operation of an injection syringe comprising a syringe body carrying an injection needle (Fig. 5C member 10) covered with a removable protective cap (Fig. 5C member 14 and 19), the assistance device comprising: - a syringe support in which the syringe body is intended to be housed (Figs. 1-3 member 20), and - a removal device for removing the protective cap removably connected to the syringe support (Fig. 3 includes members 50, 90 and 56 as detailed below), comprising: - a gripping member, intended to be maneuvered by a user in order to remove this protective cap from the injection needle (Fig. 3 member outer surface of 50 and 54), and - at least one extractor 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783